DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rusanovskyy et al. (US20200186825) (hereinafter Rusanovskyy) in view of He et al. (US20180014011) (hereinafter He).

Regarding claim 1, Rusanovskyy discloses a method of video decoding at a video decoder, comprising: 
receiving data of a current block coded with an intra block copy (IBC) mode in a bitstream [Figs. 3-9, ABS, 0026-0031, 0051-0058, 0231; receiving data and performing IBC techniques to generate video bitstream].
classifying entries in a history-based block vector prediction (HBVP) table into different groups that are each stored in a classification HBVP table, the HBVP table including one or more entries each corresponding to a previously decoded block, each entry including a block vector of the corresponding previously decoded block and a location of the corresponding previously decoded block [Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].  
reconstructing the current block based on the determined block vector of the current block [0258-0268, 0272; reconstructing picture based on data from motion vector prediction list].
Although Rusanovskyy discloses a vector prediction list and its variety of candidates based on a variety of characteristics (0086-0092, 0121-0147, 0213-0218), Rusanovskyy does 
He more explicitly discloses classifying entries in a vector prediction table [Figs. 4-19 TBLS 1 and 2, 0045-0057, 0062-0071; identified and ranked list of vector prediction candidates].
determining a block vector of the current block based on the classification HBVP tables [Figs. 4-19 TBLS 1 and 2, 0045-0057, 0062-0071; block vector (BV) list of candidates of previously decoded blocks are identified, stored and sorted in a list of possible candidates].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Rusanovskyy with the teachings of He as stated above.  By incorporating the explicit identified variety of candidates in a stored list of He with the history based block vector prediction coding scheme of Rusanovskyy, a high resolution, more efficient screen content compression is achieved (see He 0002-0004, 0033-0035).
Regarding claim 2, Rusanovskyy discloses storing the block vector, a location, a width, and a height of the current block in the HBVP table [0134-0147, 0177-0191, 0213-0218; stored motion vector prediction list including height, width, size and location data relating to blocks and candidates].
Regarding claim 3, Rusanovskyy discloses wherein the classifying the entries in the HBVP table into different groups each stored in the respective classification HBVP table further includes: storing one of the entries of the HBVP table into one of the classification HBVP tables when a size of the corresponding previously decoded block of the one of the entries of the HBVP table satisfies a block size condition [0126-0127, 018-0191; block size and threshold values as part of candidate selection].
Regarding claim 4, Rusanovskyy discloses wherein the block size condition is satisfied when a number of luma samples of the corresponding previously decoded block of the one of [0218-0234; considered candidate factors including luma size in relation to acceptable threshold values].
Regarding claim 5, Rusanovskyy discloses wherein the classifying the entries in the HBVP table into different groups each stored in the respective classification HBVP table further includes: 43Tencent Docket No.: 20US206Tencent Provisional Docket No.: P19US198Oblon Docket No.: 530823USInventor List: Xu, Xiaozhong; Liu, Shanclassifying the entries in the HBVP table into the classification HBVP tables based on an x coordinate, a y coordinate, or a combination of the x and y coordinates of each of the corresponding previously decoded blocks stored in the HBVP table [0071, 0089-0093, 0177-0181; HMVP list candidates and their respective coordinate values]. 
Regarding claim 6, Rusanovskyy discloses wherein the determining the block vector of the current block based on the classification HBVP tables further includes: receiving an index indicating one of the classification HBVP tables [Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].  
selecting one entry from the indicated classification HBVP tables, the selected one entry corresponding to a most recently decoded block among the previously decoded blocks of the one or more entries in the indicated classification HBVP tables, a block vector of the selected one entry being used as a block vector predictor of the block vector of the current block [Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].  
Regarding claim 7, Rusanovskyy discloses the determining the block vector of the current block based on the classification HBVP tables further includes: constructing a BVP candidate list including one or more BVP candidates that each include a block vector selected from the classification HBVP tables; [Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].  
selecting a BVP candidate from the BVP candidate list to be a block vector predictor of the block vector of the current block based on an index received from the bitstream [Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].  
Regarding claim 8, Rusanovskyy discloses an apparatus of video decoding, comprising circuitry configured to:
receive data of a current block coded with an intra block copy (IBC) mode in a bitstream [Figs. 3-9, ABS, 0026-0031, 0051-0058, 0231; receiving data and performing IBC techniques to generate video bitstream]. 
classify entries in a history-based block vector prediction (HBVP) table into different groups that are each stored in a classification HBVP table, the HBVP table including one or more entries each corresponding to a previously decoded block, each entry including a block vector of the corresponding previously decoded block and a location of the corresponding previously decoded block [Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].   
reconstruct the current block based on the determined block vector of the current block [0258-0268, 0272; reconstructing picture based on data from motion vector prediction list].
Although Rusanovskyy discloses a vector prediction list and its variety of candidates based on a variety of characteristics (0086-0092, 0121-0147, 0213-0218), Rusanovskyy does not explicitly disclose classifying entries in a vector prediction table and determine a block vector of the current block based on the classification HBVP tables.
He more explicitly discloses classifying entries in a vector prediction table [Figs. 4-19 TBLS 1 and 2, 0045-0057, 0062-0071; identified and ranked list of vector prediction candidates].
determine a block vector of the current block based on the classification HBVP tables [Figs. 4-19 TBLS 1 and 2, 0045-0057, 0062-0071; block vector (BV) list of candidates of previously decoded blocks are identified, stored and sorted in a list of possible candidates].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Rusanovskyy with the teachings of He as stated above.  By incorporating the explicit identified variety of candidates in a stored list of He with the history based block vector prediction coding scheme of Rusanovskyy, a high resolution, more efficient screen content compression is achieved (see He 0002-0004, 0033-0035).
Regarding claim 9, Rusanovskyy discloses wherein the circuitry is further configured to: store the block vector, a location, a width, and a height of the current block in the HBVP table [0134-0147, 0177-0191, 0213-0218; stored motion vector prediction list including height, width, size and location data relating to blocks and candidates].
Regarding claim 10, Rusanovskyy discloses wherein the circuitry is further configured to: store one of the entries of the HBVP table into one of the classification HBVP tables when a size of the corresponding previously decoded block of the one of the entries of the HBVP table satisfies a block size condition [0126-0127, 018-0191; block size and threshold values as part of candidate selection].	
Regarding claim 11, Rusanovskyy discloses wherein the block size condition is satisfied when a number of luma samples of the corresponding previously decoded block of the one of the entries of the HBVP table is larger than or equal to a threshold [0218-0234; considered candidate factors including luma size in relation to acceptable threshold values].
Regarding claim 12, Rusanovskyy discloses wherein the circuitry is further configured to: classify the entries in the HBVP table into the classification HBVP tables based on an x coordinate, a y coordinate, or a combination of the x and y coordinates of each of the corresponding previously decoded blocks stored in the HBVP table [Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].  
Regarding claim 13, Rusanovskyy discloses wherein the circuitry is further configured to: receive an index indicating one of the classification HBVP tables [Figs. 3-9, ABS, 0026-0031, 0051-0058, 0231; receiving data and performing IBC techniques to generate video bitstream].  
select one entry from the indicated classification HBVP tables, the selected one entry corresponding to a most recently decoded block among the previously decoded blocks of the one or more entries in the indicated classification HBVP tables, a block vector of the selected one entry being used as a block vector predictor of the block vector of the current block [Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].  
Regarding claim 14, Rusanovskyy discloses wherein the circuitry is further configured to: construct a BVP candidate list including one or more BVP candidates that each include a block vector selected from the classification HBVP tables [Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].   
Tencent Provisional Docket No.: P19US198Oblon Docket No.: 530823USInventor List: Xu, Xiaozhong; Liu, Shanselect a BVP candidate from the BVP candidate list to be a block vector predictor of the block vector of the current block based on an index received from the bitstream [Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].  
Regarding claim 15, Rusanovskyy discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of video decoding, the method comprising (Fig. 1; CRM): 
receiving data of a current block coded with an intra block copy (IBC) mode in a bitstream [Figs. 3-9, ABS, 0026-0031, 0051-0058, 0231; receiving data and performing IBC techniques to generate video bitstream].  
[Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].    
reconstructing the current block based on the determined block vector of the current block [0258-0268, 0272; reconstructing picture based on data from motion vector prediction list].
Although Rusanovskyy discloses a vector prediction list and its variety of candidates based on a variety of characteristics (0086-0092, 0121-0147, 0213-0218), Rusanovskyy does not explicitly disclose classifying entries in a vector prediction table and determining a block vector of the current block based on the classification HBVP tables.
He more explicitly discloses classifying entries in a vector prediction table [Figs. 4-19 TBLS 1 and 2, 0045-0057, 0062-0071; identified and ranked list of vector prediction candidates].
determining a block vector of the current block based on the classification HBVP tables [Figs. 4-19 TBLS 1 and 2, 0045-0057, 0062-0071; block vector (BV) list of candidates of previously decoded blocks are identified, stored and sorted in a list of possible candidates].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Rusanovskyy with the teachings of He as stated above.  By incorporating the explicit identified variety of candidates in a stored list of He with the history based block vector prediction coding scheme of Rusanovskyy, a high resolution, more efficient screen content compression is achieved (see He 0002-0004, 0033-0035).

Regarding claim 16, Rusanovskyy discloses wherein the method further comprising: storing the block vector, a location, a width, and a height of the current block in the HBVP table [0134-0147, 0177-0191, 0213-0218; stored motion vector prediction list including height, width, size and location data relating to blocks and candidates].
Regarding claim 17, Rusanovskyy discloses wherein the classifying the entries in the HBVP table into different groups each stored in the respective classification HBVP table further includes: storing one of the entries of the HBVP table into one of the classification HBVP tables when a size of the corresponding previously decoded block of the one of the entries of the HBVP table satisfies a block size condition  [0126-0127, 018-0191; block size and threshold values as part of candidate selection].
Regarding claim 18, Rusanovskyy discloses wherein the block size condition is satisfied when a number of luma samples of the corresponding previously decoded block of the one of the entries of the HBVP table is larger than or equal to a threshold [0218-0234; considered candidate factors including luma size in relation to acceptable threshold values].
Regarding claim 19, Rusanovskyy discloses wherein the classifying the entries in the HBVP table into different groups each stored in the respective classification HBVP table further includes: classifying the entries in the HBVP table into the classification HBVP tables based on an x coordinate, a y coordinate, or a combination of the x and y coordinates of each of the corresponding previously decoded blocks stored in the HBVP table [0071, 0089-0093, 0177-0181; HMVP list candidates and their respective coordinate values]. 

Regarding claim 20, Rusanovskyy discloses wherein the determining the block vector of the current block based on the classification HBVP tables further includes: receiving an index indicating one of the classification HBVP tables [0134-0147, 0177-0191, 0213-0218; stored motion vector prediction list including height, width, size and location data relating to blocks and candidates]. 
selecting one entry from the indicated classification HBVP tables, the selected one entry corresponding to a most recently decoded block among the previously decoded blocks of the one or more entries in the indicated classification HBVP tables, a block vector of the selected one entry being used as a block vector predictor of the block vector of the current block [Figs. 5-9, 0121-0148, 0177-0191, 0213-0218, 0257; history based vector prediction (HMVP) lists utilized in coding process].  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483